Title: From George Washington to Henry Laurens, 7–8 March 1778
From: Washington, George
To: Laurens, Henry



Sir
Valley Forge March 7[–8]th 1778

I take the Liberty of transmitting you Copies of three Letters from Genl Howe of the 14th & 21st Ultimo, & of the 2d Inst., with their Inclosures. The unhappy Violation of the Flag of Truce has laid us under no small Embarrassments, and has afforded the Enemy good Grounds

for Complaints & Triumph at the same Time. This, however, is the natural Consequence & must ever be the Case, where different Powers counteract each other in Matters of the most delicate Importance. There are some Circumstances attending this Affair, which it may possibly be in the Power of Congress to throw Light upon—If they can, I shall be obliged by their Assistance.
March 8th In Consequence of the Letters, which have lately passed between Genl Howe & myself particularly those of the 5th & 10th Ulto, Copies of which I had the Honor to transmit you in mine of the 8th continued to the 14th, I was about to send Commissioners to meet those appointed by Genl Howe for adjusting the disputed Points between us—carrying into Execution an Exchange of Prisoners & improving the old Cartel, as far as it might be practicable, for their better Accommodation in future. This Meeting was to be the 10th Inst.; But yesterday morning, Dunlap’s paper of the 4th, being put into my Hands, I found that a Resolution had been made the 26th of Feby, calling for all Accounts against Prisoners in our Hands, & declaring that no Exchange should take place till the Ballance due thereon to the United States, is discharged. Some of the States are not required to exhibit their Claims till the 1st of June. The Time that would be taken to adjust them & make a Delivery of the Prisoners, would more than exhaust all the ensuing Summer.
This Resolution I cannot consider as an intended Infraction of my Engagements with General Howe, yet it’s Operation is diametrically opposite, both to the Spirit & Letter of the Propositions made on my Part & acceded to on his. I supposed myself fully authorized “by the Instructions & Intentions” of Congress to act as I did, and I now conceive, that the public, as well as my own personal Honor and faith, are pledged for the Performance.
By the Direction of Congress, I, in the first Instance, stipulated with Genl Howe an Exchange of Prisoners, Officer for Officer of equal Rank—Soldier for Soldier & Citizen for Citizen. This Agreement they have ever approved and repeatedly declared their Willingness to carry into Execution. Their Resolution of the 24th March last empowered me, on Condition of General Lee being declared exchangeable, not only “to proceed” to the Exchange of Prisoners, according to the Principles and Regulations of the Cartel before agreed on, but also to enter into such further Principles & Regulation⟨s⟩ as should appear to me most proper and advantageous. A subsequent Resolution of the 6th of June holds forth the same Language—sanctions my Conduct & Reasonings in the Negotiations about that Time on the Subject, and directs an Adherence to them. No Event has occurred since that Period, by which I could conclude, there was any Alteration in the Views of Congress. So far from it, that all my late Letters, breathing the same Spirit with the

former, and pointedly signifying my Wish to bring about a general Exchange—if not with an express, at least, met with a tacit Approbation. Genl Howe at length, by Profession, if not in Reality, is willing to perform the Agreement on the Conditions, required by me and confirmed by them.
It may be said, that with whatever powers I was originally vested to negociate an Exchange, the Resolution of the 19th Decr last was an Abridgement of them, so far as to annex a new Condition—the Settlement & Payment of Accounts previous to it’s taking place. I had no Conception of this being the Case, in the present Instance, However the Letter may warrant the Construction. Besides the common Principle of preventing the Inconveniences, necessarily resulting from allowing the Enemy to make their Payments in paper Currency, I had Reason to imagine, that General Burgoyne’s Army was more particularly the Object of the concluding Clause. This Interpretation I the more readily adopted; for, exclusive of the Affairs of that Army, I verily believed that from the confused—defective State of our Accounts relating to Prisoners, there would be a considerable Ballance in favor of Mr Howe. Nor was the Situation of our Accounts the only Reason for this Belief. The Prisoners in our Hands, especially those Westward of the Delaware, as I am informed, have been in a great measure supported by their own Labor and at the Expence of the Enemy, who have had Agents constantly among us. If this is the Case, the Reason of the Resolve not applying, the Effect ought not of Course.
But perhaps it may be thought contrary to our Interest to go into an Exchange, as the Enemy would derive more immediate Advantage from it, than we should. This I shall not deny; but it appeared to me, that on Principles of genuine—extensive Policy, independant of the Considerations of Compassion and Justice, we were under an Obligation not to elude it. I have the best Evidence, that an Event of this Kind is the general Wish of the Country—I know it to be the Wish of the Army—and no one can doubt, that it is the ardent Wish of the unhappy Sufferers themselves. We need only consult the Tide of Humanity & the Sympathies natural to those connected by the Cements of Blood, Interest and a common Dread of Evil, to be convinced, that the prevailing Current of Sentiment demands an Exchange. If the Country, the Army, and even the Prisoners themselves had a precise Idea of our Circumstances, and could be fully sensible of the Disadvantages, that might attend the giving our Enemy a considerable Reinforcement, without having an Equivalent, they might perhaps be willing to make a Sacrifice of their Feelings to the motives of Policy. But they have not this Knowledge, and cannot be intrusted with it—and their Reasonings, of Necessity, will be governed by what they feel.
Were an Opinion once to be established, and the Enemy & their

Emissaries know very well how to inculcate it, if they are furnished with a plausible Pretext—that we designedly avoided an Exchange—it would be a Cause of Dissatisfaction & Disgust to the Country and to the Army—of Resentment & Desperation to our captive Officers and Soldiers. To say nothing of the Importance of not hazarding our national Character, but upon the most solid Grounds, especially in our Embryo-state, from the Influence it may have on our Affairs abroad—it may not be a little dangerous to beget in the Minds of our own Countrymen a Suspicion, that we do not pay the strictest Observance to the Maxims of Honor & good Faith. It is prudent to use t⟨he⟩ greatest Caution, not to shock the Notions of general Justice a⟨nd⟩ Humanity universal among Mankind, as well in a public a⟨s⟩ a private View: In a Business, on the side of which the Passions are so much concerned, as in the present, Men would be readily disposed to believe the worst and cherish the most unfavourable Conclusions. Were the Letters that have passed between General Howe and myself from first to last and the Proceedings of Congress on the same Subject, to be published with proper Comments, it is much to be feared, if the Exchange should be deferred ’till the Terms of the last Resolve were fulfilled—that it would be difficult to prevent our being generally accused with a Breach of good Faith. Perhaps it might be said, that while the Enemy refused us Justice, we fondly embraced the Opportunity to be loud—persevering—incessant in our Claims, but the Moment they were willing to render it, we receded from ourselves and started new Difficulties. This I say, might be the Reasoning of speculative Minds, and they might consider all our Professions as mere Professions, or at best, that Interest and Policy were to be the only Arbiters of their Validity.
Imputations of this Nature would have a tendency to unnerve our Operat⟨ion⟩s, by diminishing that Respect and Confidence, which are essential to be placed in those, who are at the Head of Affairs, either in the civil or military Line. This, added to the Prospect of hopeless Captivity would be a great Discouragement to the Service. The ill Consequences of both would be immense—by encreasing the Causes of Discontent in the Army, which are already too numerous, & many of which are in a great measure unavoidable—by fortifying that unwillingness, which already appears too great—towards entering into the Service, and, of Course, impeding the Progress both of d⟨ra⟩fting and recruiting—by dejecting the Courage of the Soldiery, from an Apprehension of the Horrors of Captivity—and finally, by reducing those, whose Lot it is to drink the bitter Cup, to a Despair, which can only find Relief, by renouncing their Attachments, and engaging with their Captors. These Effects have already been experienced in part from the Obstacles that have lain in the Way of Exchanges; but if these Obstacles

were once to seem the Result of System, they would become tenfold. Nothing has operated more disagreeably upon the Minds of the Militia, than the Fear of Captivity on the Footing it has hitherto stood. What would be their Reasonings, if it should be thought to stand upon a worse?
If a present temporary Interest is to be a ruling Principle, it is easy to prove, that an Exchange can never take place. The Constitution of our Army, in respect to the Term of Service, for which our Men engage, and the Dependence we are obliged to place on the Militia, must for ever operate against us in Exchanges, and forbid an Equality of Advantages. Should it be said there are times, when it might be more peculiarly unequal and injurious—and that the present is such, on account of the weak condition of our Army—I answer, that the Delay necessarily involved in the previous Negociation on the Subject—in delivering the Prisoners from time to time, in small Numbers, and receiving others in their Stead, and the Mode of Delivery at different Places, will nearly bring the Matter to the Point we could wish, and give us Leisure to reinforce this Army, if it is to be done at all, so as to obviate in a great Measure, the ill Consequences apprehended. But if the Argument of Interest, on a partial Scale, be pursued as far as it will go, not only the general Consideration thrown out above, but special ones, apposite to every Situation, will present themselves, that we ought not to exchange. Now we ought not, because our Army is weak, When the season is more advanced and it is Time for the Campaign to open—we ought not, because our Army may be strong, and it will be our Business to avail ourselves of our own Strength and the Enemy’s weakness, to strike some decisive Blow, if they by the Protection of ⟨t⟩heir Shipping and impregnable Works, should be able to baffle our Attempts, ’till the Period of Reinforcements from Europe arrive—it will surely then, not be our Interest to add Numbers & Strength to an Enemy already sufficiently numerous and strong. Thus, by a Parity of Reasoning, the golden Æra will never come which is to relieve the Miseries of Captivity—our Service must become odious⟨—⟩those who are out of it will endeavour to keep so—and those who are in it will wish to get out of it. Every Prisoner the Enemy makes will be his Soldier—rather than submit to a rigorous and despairing Confinement.
If we do not seize the present propitious Moment, when the Necessities of the Enemy press them to reasonable Terms, to form and establish a liberal Cartel, it is not impossible in the Vicissitudes and Reverses of War, that a Time may come, when we should wish we had embraced it, and Interest may strongly impel the Enemy to decline it, except on the most unequal Conditions. True Policy, as well as good Faith, in my Opinion, binds us to improve the Occasion.

There are however some Ambiguities in General Howe’s Conduct, which require Explanation and ought to put us upon our Guard. I determined to make the Affair of Citizens, viz. to procure an Exemption from Captivity for them if possible, or if not, since it cannot now be demanded as a Matter of Right—to fix their Exchangeability upon the easiest and most unequivocal Foundation, an indispensible Preliminary to any further Procedure; and at the same Time, to secure the Exchange of General Lee and all other Officers who have been the particular Objects of exception.
The Interview intended between General Howe’s Commissioners and those on our Part on the 10th Instant is now postponed. I cannot doubt that Congress, in Preservation of the public Faith and my personal Honor, will remove all Impediments that now oppose themselves to my Engagements, and that they will authorize me, through Commissioners appointed for the Purpose, to negotiate a more extensive and competent Cartel, upon such Principles as may appear advantageous & founded in Necessity, any Resolutions heretofore to the contrary notwithstanding; and I must request that they will favor me with their Answer by the earliest Opportunity.
The Work from it’s Nature will be difficult. Tw⟨o⟩ Parties are concerned whose Interests ⟨are more⟩ than opposite in a common View. We shall endeavour to act for the best, and to promote the public Service, as far as possible; though we may not be able to answer the Expectations of all; But it should be remembered, that altho’ General Howe’s Want of Men affords a Prospect of favourable Terms; yet he will not be disposed to sacrifice, to it, all Considerations of general Advantage, in a Contract of such a Nature; and it is not even to be hoped that it can take place, except on Principles of mutual Benefit.
I persuade myself, that the Freedom I have taken, in delivering my Sentiments so fully upon this Occasion, will readily be excused; as it proceeded from a Desire, to place the Motives of my Conduct in a just point of View, and from an Opinion of Duty that led me to a free Discussion of a Subject, which, considered in all it’s Lights, will appear to comprehend Consequences of the first Delicacy and Magnitude. I have the Honor to be with great Respect Sir Your most Obedt servant

Go: Washington

